DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/446,034 filed on 6/19/2019 is presented for examination by the examiner. Claims 1-20 are currently pending in the present application.

Drawings
The applicant's drawings filed on 6/19/2019 are acceptable for examination purpose.
Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submission of the Information Disclosure Statement dated 6/19/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner Notes
With respect to claim 1 which is method claim, examiner notes that the claimed functions must, inherently, require a computer processor as taken in view of ¶ 0036, and Figure 4 in the instant disclosure. Therefore, the method of claims 1-8 is statutory under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

	With respect to claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 9-14 recite a computer-readable storage medium. However, there is no disclosure in the instant specification explicitly defining what comprises a computer-readable storage medium. Therefore, a computer-readable storage medium can be reasonably interpreted as comprising transitory computer-readable media such as modulated signals and carrier waves, which are non-statutory under 35 USC 101 because they are not categorized in one of the four categories of invention (processes, machines, articles of manufacture, and compositions of matter).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon “The present disclosure relates to synchronized nodes, and more specifically, to streamlined commit procedures across computing nodes” (see e.g., ¶ 0001), “the present disclosure utilize a tracking system to streamline the commit process” (see e.g., ¶ 0015 lines 8 and 9), and “the present disclosure, the streamlined commit procedures can be utilized if the commit involves only record-level changes in the database” (see e.g., ¶ 0017 lines 1 and 2).
	Note, the dependent claims 2-8, 10-14 and 16-20 are rejected because they depend on the rejected independent claims 1, 9 and 15 respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a first request to commit a first transaction, wherein the first request instructs a second node to retain any locks related to the first transaction” which renders the claims indefinite because the claims provide no guidance as to whether the “first request” instructs the “first node” or the “second node” to commit the first transaction? Clarification or correction is respectfully requested.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
“transmitting, from a first node, a first request to commit a first transaction, wherein the first request instructs a second node to retain any locks related to the first transaction;
receiving, from the second node, a first response indicating that the first transaction was successfully committed;
upon receiving the first response, committing the first transaction on the first node; and
upon successfully committing the first transaction on the first node, transmitting a first cleanup request to the second node, wherein the first cleanup request instructs the second node to release any locks related to the first transaction”, as recited in the independent claims 1, 9 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/11/2021